West. J.
'The Plaintiff in Error, hereinafter for convenience referred to as the defendant, was informed against® in the Criminal Court of Record of Duval County upon a charge of feloniously buying and receiving certain stolen property knowing the same to have been stolen. Upon a trial he was convicted and sentenced to imprisonment^in the State prison at hard labor for a term of three years.
Writ of error was taken from this Court and the ' case is here for review.
The first, second and third assignments of error question the sufficiency of the evidence to sustain the verdict. The State’s theory was that the property alleged to have been bought and received by the defendant, namely, “three barrels of sugar of the value of thirty dollars per barrel,” was stolen by Will Jones, a negro, from a railroad car containing a number of barrels of sugar, the property of the C. D. Kenney Company, a corporation; that the defendant not only knew of the theft at the time he purchased the sugar, but had suggested it and had told Jones if he would go down to the car which was being unloaded, and bring to him, the defendant, three barrels of the sugar, that he would pay him fifty dollars for it; that Jones took the three barrels of sugar from the car, delivered them to the defendant and received the fifty dollars therefor.
There is ample evidence to support this theory. Jones was himself prosecuted for the larceny of the sugar and *105entered a plea of guilty to the charge. He was a witness for the State against the defendant and gave the testimony upon which the State’s theory was predicated. There was other evidence in corroboration of this' witness, which included the testimony of the officers who took the sugar alleged to have been stolen from the store of the defendant and the testimony of the manager of the owner of the property identifying it. The defendant denied any knowledge of or connection with the transaction, and there is other evidence in the record tending to corroborate his testimony. But this conflict was settled by the Jury.
The rule is that while the legal effect of evidence or the lack of evidence in its relation to a verdict rendered in a trial may by appropriate proceedings be reviewed by an Appellate Court, yet conflicts in competent testimony, the weight of legal evidence, and the credibility of competent witnesses are primarily for the determination of the Jury; and where there is some substantial competent evidence of all the facts legally essential to support the verdict, and there is nothing in the record tol indicate that the Jury were not governed by the evidence, a refusal of the Trial Court to grant a new trial on the ground of the insufficiency of the evidence to sustain the verdict will not be disturbed by the Appellate Court. Smith v. State, 66 Fla. 135, 63 South. Rep. 138; McClellan v. State, 66 Fla. 215, 63 South. Rep. 419; Barrentine v. State, 72 Fla. 1, 72 South. Rep. 280; Herndon v. State, 73 Fla. 451, 74 South. Rep. 511. This case is differentiated from the case of Adams v. State, 60 Fla. 1, 53 South. Rep. 451, in that the defendant here had no part in the actual taking and asportation of the property.
The contention is made under these assignments that it was not proved as alleged that the stolen property was *106the property of the C. D. Kenney Company, a corporation. The witness in behalf of the State, K. W. Jones, testified that he was manager for the C. D. Kenney Company; that said company is a corporation handling sugars, coffees and teas principally; that he, as manager of such company, paid a draft drawn upon C. D. Kenney for the purchase price of the sugar, that the sugar was contained in a railroad car on the Seaboard Air Line R. R. tracks and was being hauled to the store of the company at the time the alleged larceny of the three barrels occurred. He testified further that the C. D. Kenney Company was generally known as a corporation. This was sufficient proof of ownership of the property alleged to have been stolen, and of the corporate capacity of the owner. It also corresponds with the allegations of the information. Thalheim v. State, 38 Fla. 169, 20 South. Rep. 938; Butler v. State, 35 Fla. 246, 17 South. Rep. 551; Duncan v. State, 29 Fla. 439, 10 South. Rep. 815.
The denial of the motion of the defendant to set aside the verdict and grant a new trial in the case is assigned as error. Among the grounds of this motion is one based upon the refusal of the trial court to give to the jury a requested instruction on behalf of the defendant to the effect that the testimony of an accomplice should be received with great caution. The theory was that Will Jones, who took the property, Avas an accomplice of the defendant, who bought and received it and that, this relationship being established, the instruction should have been given and that the refusal to give it was error.
In this jurisdiction the statutory offence of buying and receiving stolen property knowing it to have been stolen is a substantial offence. The offence denounced by the statute is not the buying and receiving stolen property from the alleged thief. It is the buying and receiving *107such, property knowing it to have been stolen. It may be thus acquired from some one other than the thief and the offence be complete, other necessary elements being present. Adams v. State, 60 Fla. 1, 53 South. Rep. 451; Anderson v. State, 38 Fla. 3, 20 South. Rep. 765.
In the case of Anthony v. State, 44 Fla. 1, 32 South. Rep. 818, three persons were jointly informed against and tried upon a charge of this kind. One of such persons testified in the trial 'of the case against the plaintiff in error there and it was held that a charge such as the one requested here was a matter of right to the accused and should have been given. But in this case the witness, Will Jones, and the defendant were charged with the commission of distinct offences. The former entered a plea of guilty upon a charge of larceny; the latter was convicted in a trial upon a charge of buying and receiving the property stolen, knowing it to have been stolen. In this situation we will not hold it reversible error for he trial court to refuse to give the charge requested upon the theory that Jones was an accomplice of the defendant.
Another ground of the motion to set aside the verdict and grant a new trial to the defendant was the refusal of the trial court to give a’ requested charge upon the subject of reasonable doubt. This point was covered in the general charge, and it is settled here that it is not error to refuse requested charges that are covered in substance by charges given. Settles v. State, 75 Fla. 296, 78 South. Rep. 287; Milligan v. State, 75 Fla. 815, 78 South. Rep. 535.
Other contentions are based upon alleged errors of the trial court in overruling objections to various questions propounded to the State witness, K. W. Jones, and upon *108motions' to strike the testimony given in response to such questions. Such contentions are without merit.
Finding no reversible error in the record, the judgment will be affirmed.
It is ordered.
Taylor, Ellis and Whitfield, J. J., concur.
Browne, C. J., dissents.